                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

SHERIE HERNANDEZ,                               )        CASE NO. 1:18CV02150
                                                )
                      Plaintiff,                )
                                                )
                      v.                        )        MAGISTRATE JUDGE
                                                )        JONATHAN D. GREENBERG
ANDREW SAUL,                                    )
         Commissioner                           )
         of Social Security,                    )        JUDGMENT
                                                )
                      Defendant.                )

       Consistent with this Court’s contemporaneously filed Memorandum of Opinion and

Order, the Commissioner’s final decision is VACATED and the case REMANDED for further

proceedings consistent with the Court’s decision.

       IT IS SO ORDERED.


                                                     s/Jonathan D. Greenberg
                                                    Jonathan D. Greenberg
                                                    United States Magistrate Judge
Date: July 29, 2019




                                               1
